FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        March 3, 2022

                                     No. 04-22-00004-CV

                       RATTLESNAKE RIDGE VENTURES, LLC,
                                   Appellant

                                              v.

            Alicia ORTIZ, Individually and as Next Friend of M.D.M. and A.D.M.,
                                         Appellee

                  From the 229th Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-21-372
                         Honorable Baldemar Garza, Judge Presiding


                                       ORDER

        This is an appeal from an interlocutory order. On February 7, 2022, appellant
Rattlesnake Ridge Ventures, LLC filed a Rule 29.6 Motion to Review Order Granting Motion to
Show Authority. The motion asks this court to review an order the trial court entered after
appellant filed its notice of appeal. After consideration, we order the motion carried with the
appeal.

       It is so ORDERED on March 3, 2022.

                                                                  PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT